I understand that it is within the discretion of the Full Commission to determine a reasonable amount to pay plaintiff for the permanent loss of sensation and numbness in his face under N.C.G.S. § 97-31(24). However, given the circumstances of this case I would affirm the full award of the Deputy Commissioner, who observed plaintiff and personally witnessed the manifestations of the nerve damage.  For this reason I respectfully dissent.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER